DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-22 and 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tydlaska et al. (U.S. Patent Application Publication 2016/0242637).
Regarding claim 20, Tydlaska et al. discloses a display device for a laryngoscopy system or intubation system (Fig. 1), comprising: an image reproduction surface for displaying an image captured by an intubation instrument (Fig. 1 – display 72; paragraph [0047] – the laryngoscope system 12 is generally comprised of a laryngoscope 14, a display unit 72, and an IV pole attachment 98 capable of being coupled to an IV pole 128; paragraph [0053] – the camera 22 transmits video images to the display unit 72 – images collected by the camera 22 are displayed on the screen 88 of the display unit 72); a recess at a rear face of the display device directed away from the image reproduction surface, into which recess an energy store is insertable (Figs. 1 and 9; paragraph [0012] – the laryngoscope is further comprised of a light and a camera – the lens of this camera is located at the distal end of the arm and the signal is transmitted either wirelessly or through a cord to the display device – the light is also located at the distal end of the arm – the cord further transmits power from a power source to the light and camera; paragraph [0054] – the circuit 61 is capable of supplying power to the camera 22 light 20 and heating unit 21 as well as transmitting information (including images) between the camera 22 and display unit 72; paragraph [0056]; paragraph [0058] – Figs. 1 and 7-9, the display unit 72 is comprised of a thin container 74, a screen 88, a DC Jack 94, a battery management board and a battery; paragraph [0062] – the screen 88 and the battery are mounted on the inside portion of the back 78 of the container 74 – the battery of the preferred embodiment is a rechargeable lithium battery and is capable of illuminating the screen 88 – the screen 88 displays the image captured by the camera 22); an interface for coupling the display device to a laryngoscope or to an intubation instrument (Figs. 1 and 5-9); and a power interface in or at the recess, for connection to an energy store inserted into the recess (Figs. 1 and 9; paragraph [0012] – the laryngoscope is further comprised of a light and a camera – the lens of this camera is located at the distal end of the arm and the signal is transmitted either wirelessly or through a cord to the display device – the light is also located at the distal end of the arm – the cord further transmits power from a power source to the light and camera; paragraph [0054] – the circuit 61 is capable of supplying power to the camera 22 light 20 and heating unit 21 as well as transmitting information (including images) between the camera 22 and display unit 72; paragraph [0056]; paragraph [0058] – Figs. 1 and 7-9, the display unit 72 is comprised of a thin container 74, a screen 88, a DC Jack 94, a battery management board and a battery; paragraph [0062] – the screen 88 and the battery are mounted on the inside portion of the back 78 of the container 74 – the battery of the preferred embodiment is a rechargeable lithium battery and is capable of illuminating the screen 88 – the screen 88 displays the image captured by the camera 22).  
Regarding claim 21, Tydlaska et al. discloses all of the limitations as previously discussed with respect to claim 20 including that wherein the display device is configured to supply electrical or optical power to a laryngoscope or to an intubation instrument coupled to the display device (Tydlaska et al.: Figs. 1 and 9; paragraph [0012] – the laryngoscope is further comprised of a light and a camera – the lens of this camera is located at the distal end of the arm and the signal is transmitted either wirelessly or through a cord to the display device – the light is also located at the distal end of the arm – the cord further transmits power from a power source to the light and camera; paragraph [0054] – the circuit 61 is capable of supplying power to the camera 22 light 20 and heating unit 21 as well as transmitting information (including images) between the camera 22 and display unit 72; paragraph [0056]; paragraph [0058] – Figs. 1 and 7-9, the display unit 72 is comprised of a thin container 74, a screen 88, a DC Jack 94, a battery management board and a battery; paragraph [0062] – the screen 88 and the battery are mounted on the inside portion of the back 78 of the container 74 – the battery of the preferred embodiment is a rechargeable lithium battery and is capable of illuminating the screen 88 – the screen 88 displays the image captured by the camera 22).  
Regarding claim 22, Tydlaska et al. discloses all of the limitations as previously discussed with respect to claim 20 including that wherein the display device is configured to supply electrical or optical power to a laryngoscope or to an intubation instrument coupled to the display device and is configured to receive an image signal from the laryngoscope or intubation instrument (Tydlaska et al.: Figs. 1 and 9; paragraph [0012] – the laryngoscope is further comprised of a light and a camera – the lens of this camera is located at the distal end of the arm and the signal is transmitted either wirelessly or through a cord to the display device – the light is also located at the distal end of the arm – the cord further transmits power from a power source to the light and camera; paragraph [0054] – the circuit 61 is capable of supplying power to the camera 22 light 20 and heating unit 21 as well as transmitting information (including images) between the camera 22 and display unit 72; paragraph [0056]; paragraph [0058] – Figs. 1 and 7-9, the display unit 72 is comprised of a thin container 74, a screen 88, a DC Jack 94, a battery management board and a battery; paragraph [0062] – the screen 88 and the battery are mounted on the inside portion of the back 78 of the container 74 – the battery of the preferred embodiment is a rechargeable lithium battery and is capable of illuminating the screen 88 – the screen 88 displays the image captured by the camera 22).  
Regarding claim 29, Tydlaska et al. discloses a display device for a laryngoscopy system or intubation system (Fig. 1), comprising: an energy store or an interface for direct connection to an energy store (Figs. 1 and 9; paragraph [0012] – the laryngoscope is further comprised of a light and a camera – the lens of this camera is located at the distal end of the arm and the signal is transmitted either wirelessly or through a cord to the display device – the light is also located at the distal end of the arm – the cord further transmits power from a power source to the light and camera; paragraph [0054] – the circuit 61 is capable of supplying power to the camera 22 light 20 and heating unit 21 as well as transmitting information (including images) between the camera 22 and display unit 72; paragraph [0056]; paragraph [0058] – Figs. 1 and 7-9, the display unit 72 is comprised of a thin container 74, a screen 88, a DC Jack 94, a battery management board and a battery; paragraph [0062] – the screen 88 and the battery are mounted on the inside portion of the back 78 of the container 74 – the battery of the preferred embodiment is a rechargeable lithium battery and is capable of illuminating the screen 88 – the screen 88 displays the image captured by the camera 22).  
Regarding claim 30, Tydlaska et al. discloses all of the limitations as previously discussed with respect to claim 29 including that wherein the display device is configured to supply electrical or optical power to a laryngoscope or to an intubation instrument coupled to the display device (Tydlaska et al.: Figs. 1 and 9; paragraph [0012] – the laryngoscope is further comprised of a light and a camera – the lens of this camera is located at the distal end of the arm and the signal is transmitted either wirelessly or through a cord to the display device – the light is also located at the distal end of the arm – the cord further transmits power from a power source to the light and camera; paragraph [0054] – the circuit 61 is capable of supplying power to the camera 22 light 20 and heating unit 21 as well as transmitting information (including images) between the camera 22 and display unit 72; paragraph [0056]; paragraph [0058] – Figs. 1 and 7-9, the display unit 72 is comprised of a thin container 74, a screen 88, a DC Jack 94, a battery management board and a battery; paragraph [0062] – the screen 88 and the battery are mounted on the inside portion of the back 78 of the container 74 – the battery of the preferred embodiment is a rechargeable lithium battery and is capable of illuminating the screen 88 – the screen 88 displays the image captured by the camera 22).  
Regarding claim 31, Tydlaska et al. discloses all of the limitations as previously discussed with respect to claim 29 including that wherein the display device is configured to supply electrical or optical power to a laryngoscope or to an intubation instrument coupled to the display device and is configured to receive an image signal from the laryngoscope or intubation instrument (Tydlaska et al.: Figs. 1 and 9; paragraph [0012] – the laryngoscope is further comprised of a light and a camera – the lens of this camera is located at the distal end of the arm and the signal is transmitted either wirelessly or through a cord to the display device – the light is also located at the distal end of the arm – the cord further transmits power from a power source to the light and camera; paragraph [0054] – the circuit 61 is capable of supplying power to the camera 22 light 20 and heating unit 21 as well as transmitting information (including images) between the camera 22 and display unit 72; paragraph [0056]; paragraph [0058] – Figs. 1 and 7-9, the display unit 72 is comprised of a thin container 74, a screen 88, a DC Jack 94, a battery management board and a battery; paragraph [0062] – the screen 88 and the battery are mounted on the inside portion of the back 78 of the container 74 – the battery of the preferred embodiment is a rechargeable lithium battery and is capable of illuminating the screen 88 – the screen 88 displays the image captured by the camera 22).
Claims 23-25 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graumann (U.S. Patent Application Publication 2003/0195390).
Regarding claim 23, Graumann discloses a display device for a laryngoscopy system or intubation system (Figs. 1 and 2), comprising: a first component having a substantially shallow cuboid shape with cuboid edges and with an image reproduction surface (Figs. 1 and 2); a second component with a substantially L-shaped configuration and with a first limb and a second limb (Figs. 1-3); and an interface for coupling the display device to a laryngoscope or to an intubation instrument (Figs. 1 and 2); wherein the first limb of the second component is connected to the first component in such a way that the second component is pivotable relative to the first component about a pivot axis (Figs. 1-3); wherein the pivot axis is parallel to one of the cuboid edges of the first component and orthogonal to both limbs of the second component (Figs. 1-3); and wherein the interface is arranged at the second limb of the second component or is integrated therein or forms the second limb of the second component (Figs. 1-3).  
Regarding claim 24, Graumann discloses all of the limitations as previously discussed with respect to claim 23 including that wherein the second component of the display device is arranged at a middle third of one of the cuboid edges of the first component (Graumann: Figs. 1 and 2).  
Regarding claim 25, Graumann discloses all of the limitations as previously discussed with respect to claims 23 and 24 including that wherein the second component of the display device is arranged in the middle of one of the cuboid edges of the first component (Graumann: Figs. 1 and 2).  
Regarding claim 28, Graumann discloses all of the limitations as previously discussed with respect to claim 23 including that wherein a plug-in direction of the interface is parallel to the second limb of the second component (Graumann: Figs. 1 and 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Graumann (U.S. Patent Application Publication 2003/0195390) in view of Tydlaska et al. (U.S. Patent Application Publication 2016/0242637).
Regarding claim 26, Graumann discloses all of the limitations as previously discussed with respect to claim 23, but fails to disclose that wherein the display device is configured to supply electrical or optical power to a laryngoscope or to an intubation instrument coupled to the display device.  
Referring to the Tydlaska et al. reference, Tydlaska et al. discloses a display device for a laryngoscopy system or intubation system (Fig. 1), comprising: wherein the display device is configured to supply electrical or optical power to a laryngoscope or to an intubation instrument coupled to the display device (Figs. 1 and 9; paragraph [0012] – the laryngoscope is further comprised of a light and a camera – the lens of this camera is located at the distal end of the arm and the signal is transmitted either wirelessly or through a cord to the display device – the light is also located at the distal end of the arm – the cord further transmits power from a power source to the light and camera; paragraph [0054] – the circuit 61 is capable of supplying power to the camera 22 light 20 and heating unit 21 as well as transmitting information (including images) between the camera 22 and display unit 72; paragraph [0056]; paragraph [0058] – Figs. 1 and 7-9, the display unit 72 is comprised of a thin container 74, a screen 88, a DC Jack 94, a battery management board and a battery; paragraph [0062] – the screen 88 and the battery are mounted on the inside portion of the back 78 of the container 74 – the battery of the preferred embodiment is a rechargeable lithium battery and is capable of illuminating the screen 88 – the screen 88 displays the image captured by the camera 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the display device supply electrical or optical power to a laryngoscope or to an intubation instrument as disclosed by Tydlaska et al. in the device disclosed by Graumann in order to have one power source control the whole device so it’s easier to maintain the power source.
Regarding claim 27, Graumann discloses all of the limitations as previously discussed with respect to claim 23, but fails to disclose that wherein the display device is configured to supply electrical or optical power to a laryngoscope or to an intubation instrument coupled to the display device and is configured to receive an image signal from the laryngoscope or intubation instrument.  
Referring to the Tydlaska et al. reference, Tydlaska et al. discloses a display device for a laryngoscopy system or intubation system (Fig. 1), comprising: wherein the display device is configured to supply electrical or optical power to a laryngoscope or to an intubation instrument coupled to the display device and is configured to receive an image signal from the laryngoscope or intubation instrument (Tydlaska et al.: Figs. 1 and 9; paragraph [0012] – the laryngoscope is further comprised of a light and a camera – the lens of this camera is located at the distal end of the arm and the signal is transmitted either wirelessly or through a cord to the display device – the light is also located at the distal end of the arm – the cord further transmits power from a power source to the light and camera; paragraph [0054] – the circuit 61 is capable of supplying power to the camera 22 light 20 and heating unit 21 as well as transmitting information (including images) between the camera 22 and display unit 72; paragraph [0056]; paragraph [0058] – Figs. 1 and 7-9, the display unit 72 is comprised of a thin container 74, a screen 88, a DC Jack 94, a battery management board and a battery; paragraph [0062] – the screen 88 and the battery are mounted on the inside portion of the back 78 of the container 74 – the battery of the preferred embodiment is a rechargeable lithium battery and is capable of illuminating the screen 88 – the screen 88 displays the image captured by the camera 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the display device supply electrical or optical power to a laryngoscope or to an intubation instrument as disclosed by Tydlaska et al. in the device disclosed by Graumann in order to have one power source control the whole device so it’s easier to maintain the power source.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
November 19, 2022